Per Curiam.
This cause having been heretofore submitted to the court upon the transcript of the record of the decree aforesaid, and briefs and argument of counsel for the respective parties, and upon a stipulation filed in this .court signed by counsel for the respective parties wherein and whereby the parties appellee confess that there was error in the said decree of the Circuit Court, and in which stipulation the respective parties to this cause consent to and request a reversal of the said decree; it is thereupon considered, ordered and adjudged by the court that the said decree of the Circuit Court be, and the same is hereby, reversed; it is further ordered by the court that in conformity with the written request of the parties hereto, the Clerk of this court do issue the mandate in this cause instanter.
All concur.